Exhibit 10.16




First Amendment to the National HealthCare Corporation

2010 Omnibus Equity Incentive Plan







The National HealthCare Corporation 2010 Omnibus Equity Incentive Plan (the
“Plan”) was approved by the Board of Directors of National HealthCare
Corporation (the “Company”) on February 16, 2010, and by the Shareholders of the
Company on May 6, 2010.  The Plan currently provides that each Director of the
Company who is not an employee of the Company shall automatically be granted an
Award of five thousand (5,000) shares of Restricted Stock on the date of the
first Meeting of Shareholders held in a calendar year. The Plan may be amended
by the Board of Directors as permitted by law.  The Board of Directors has
approved an amendment to the Plan changing the form of the automatic grant to
Non-Employee Directors as provided below.  This amendment does not require the
approval of the Company’s Shareholders.




THEREFORE, the Plan shall be amended by deleting Section 6.8 in its entirety and
replacing it with a new Section 6.8 so that, as amended, said Section 6.8 shall
read as follows:




6.8.

Fixed Option Grant of Stock Options to Certain Directors.  Each Director of the
Company who is not an employee of the Company (“Non-Employee Director”) shall
automatically be granted an Award which Award shall be composed of (i)
Restricted Stock equal to five thousand (5,000) shares or (ii) a Non-Qualified
Option to purchase seven thousand five hundred (7,500) shares of Common Stock or
(iii) a combination of Restricted Stock and Non-Qualified Stock Option
substantially equivalent to the foregoing.  The form of the Award shall be at
the discretion of the Committee.  Such automatic grant shall occur on the date
of the first Meeting of Shareholders held in a calendar year. If the Award is
Restricted Stock, the Award shall be subject to a five-year vesting schedule, so
that twenty percent (20%) of shares of Restricted Stock or shares covered by the
Non-Qualified Stock Option subject to such Award shall vest and become
exercisable and the restrictions with respect thereto shall lapse on the one
year anniversary date of each Award made pursuant to this Section 6.8 and on
each succeeding anniversary date thereafter provided that the Director remains a
member of the Board on such anniversary date. During the restriction period, a
Director holding Restricted Stock shall be credited with dividends paid with
respect to the underlying Common Stock.  If the Award is a Non-Qualified Option,
the Award shall automatically vest. All such Non-Qualified Options shall have a
per share exercise price equal to the Fair Market Value of a share of Common
Stock at the close of business on the date of grant. The provisions of this
Section 6.8 may not be amended more than once every six (6) months, other than
to comply with changes in the Code, ERISA, or rules promulgated thereunder.




Except as expressly modified and amended by this amendment, the provisions of
the Plan shall remain in full force and effect as of the date hereof.  















